10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEWIS P.C.

LAS VEGAS

JACKSON LEWIS P.C.

Joshua A. Sliker (Nevada Bar No. 12493)
joshua.sliker@jacksonlewis.com

300 S. Fourth Street, Suite 900

Las Vegas, Nevada 89101

Telephone: (702) 921-2460

Facsimile: (702) 921-2461

CHARIS LEX P.C.
Sean P. Gates (admitted pro hac vice)

sgates@charislex.com
Douglas J. Beteta (admitted pro hac vice)

dbeteta@charislex.com
301 N. Lake Ave., Suite 1100

Pasadena, California 91101
Telephone: (626) 508-1717
Facsimile: (626) 508-1730

Attorneys for Plaintiff/Counter-Defendant
Tesla, Inc.

TESLA, INC., a Delaware corporation,
Plaintiff,
VS.
MARTIN TRIPP, an individual,

Defendant.

 

AND RELATED COUNTERCLAIMS

 

 

 

 

bse 3:18-cv-00296-LRH-CBC Document 95 Filed 09/10/19 Page 1 of 3
Case 3:18-cv-00296-LRH-CBC Document 93 Filed 09/06/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case No. 3:18-cv-00296-LRH-CBC

PLAINTIFF / COUNTER-
DEFENDANT TESLA, INC.’S
NOTICE OF WITHDRAWAL OF
ATTORNEY STEPHEN RICHARDS

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEwIS P.C.

LAS VEGAS

 

Dated this 6" day of September, 2019.

 

fase 3:18-cv-00296-LRH-CBC Document 95 Filed 09/10/19 Page 2 of 3
Case 3:18-cv-00296-LRH-CBC Document 93 Filed 09/06/19 Page 2 of 3

Plaintiff / Counter-Defendant Tesla, Inc., by and through its counsel Jackson Lewis P.C.,
Charis Lex P.C., and Hueston Hennigan, LLP, hereby notifies the Court that attorney Stephen
Richards is no longer an employee of Hueston Hennigan, LLP, and may be removed as counsel of

record from the above-captioned case and the Court’s docket.

JACKSON LEWIS P.C.

/s/ Joshua A. Sliker

Joshua A. Sliker

Nevada Bar No. 12493

300 S. Fourth Street, Suite 900
Las Vegas, Nevada 89101

HUESTON HENNIGAN LLP

/s/ Allison L. Libeu

John C. Hueston (admitted pro hac vice)
Robert N. Klieger (admitted pro hac vice)
Allison L. Libeu (admitted pro hac vice)
523 W. 6" St., Suite 400

Los Angeles, California 90014

CHARIS LEX P.C.

/s/ Sean P. Gates

Sean P. Gates (admitted pro hac vice)
Douglas J. Beteta (admitted pro hac vice)
301 N. Lake Ave., Suite 1100

Pasadena, California 91101

Attorneys for Plaintiff/Counter-Defendant
Tesla, Inc.

It IS SO ORDERED

Y.S/MAGISTRATE JUDGE

DATED: 4 (0 I DEI

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JACKSON LEWIS P.C.

LAS VEGAS

hse 3:18-cv-00296-LRH-CBC Document 95 Filed 09/10/19 Page 3 of 3
Case 3:18-cv-00296-LRH-CBC Document 93 Filed 09/06/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify and declare under penalty of perjury that on 6", I electronically filed the
foregoing PLAINTIFF / COUNTER-DEFENDANT TESLA, INC.’S NOTICE OF
WITHDRAWAL OF ATTORNEY STEPHEN RICHARDS with the Court’s CM/ECF system

 

which will send notification of such filing to counsel of record for all parties including:

 

HUESTON HENNIGAN LLP
John C. Hueston

jhueston@hueston.com
Robert N. Klieger

rklieger@hueston.com
Allison L. Libeu

alibeu@hueston.com
Marshall A. Camp

mcamp@hueston.com

Attorneys for Plaintiff/Counter-defendant
Tesla, Inc.

CHARIS LEX P.C.
Sean P. Gates

sgates@charislex.com

Douglas J. Beteta

dbeteta@charislex.com

Attorneys for Plaintiff/Counter-defendant
Tesla, Inc.

 

TIFFANY & BOSCO, P.A.
Robert D. Mitchell

rdm@tblaw.com
Fletcher R. Carpenter

fre@tblaw.com
Matthew D. Dayton

md@tblaw.com
William M. Fischbach HI

wmf@tblaw.com
Jason C. Kolbe

jck@tblaw.com

Kevin S. Soderstrom

kss@tblaw.com

Attorneys for Defendant/Counter-claimant
Martin Tripp

 

 

 

4826-1794-8748, v. 1

 

/s/ Joshua A. Sliker
Employee of Jackson Lewis P.C.

 

 
